Case 2:85-cv-04544-DMG-AGR Document 1147 Filed 07/15/21 Page 1 of 2 Page ID
                                #:43803



                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
                               CIVIL MINUTES—GENERAL

Case No.    CV 85-4544-DMG (AGRx)                                     Date     July 15, 2021

Title Jenny L. Flores, et al. v. Merrick B. Garland, et al.                          Page     1 of 2

Present: The Honorable      DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

             KANE TIEN                                               NOT REPORTED
             Deputy Clerk                                             Court Reporter

   Attorneys Present for Plaintiff(s)                         Attorneys Present for Defendant(s)
            None Present                                                None Present

Proceedings: IN CHAMBERS—ORDER GRANTING MONITOR’S REQUEST FOR
             EXTENSION OF SPECIAL MASTER/INDEPENDENT MONITOR’S
             TERM [1144]

       According to the terms of the October 5, 2018 Order Appointing Andrea Sheridan Ordin,
Esq. as the Special Master/Independent Monitor (“Appointment Order”) [Doc. # 494], the
Monitor has requested, and the Court has granted, five extensions of her term. [Doc. ## 698,
769, 1005, 1071, 1120.]

         The Monitor has filed a Notice to the Court requesting a further six-month extension of
her term (the “Notice of Extension”). [Doc. # 1144.] The Notice of Extension describes the
Monitor’s and Special Expert Dr. Paul Wise’s efforts to monitor the evolving situation relating to
migrant minors at the U.S. Southwest Border, particularly conditions at the Border Patrol
facilities in the Rio Grande Valley and at the temporary Office of Refugee Resettlement
(“ORR”) facilities. Their monitoring culminated in their most recent Interim Report filed on
June 22, 2021. [Doc. # 1137.] The Monitor and Dr. Wise seek the extension in order to
complete the enhanced monitoring ordered by the Court regarding these facilities and make any
necessary recommendations. [See Doc. ## 1014, 1050, 1098, 1143.] They also intend to submit
future reports regarding the Immigration and Customs Enforcement (“ICE”) family detention
posture and plans for the Family Residential Centers. Lastly, the Monitor asserts that she will
prioritize concluding the mediation of Plaintiffs’ Ex Parte Application for a Temporary
Restraining Order [Doc. # 572] relating to the obligations of Customs and Border Protection
(“CBP”) under the Flores Settlement Agreement.

        The Appointment Order provides that “[a]bsent a showing of serious, specific, and
ongoing concerns by the Parties and/or the Monitor, the presumptive end of the Term shall be no
later than 36 months after the Effective Date,” i.e., October 17, 2021. Appointment Order at ¶ 3.
In their response to the Notice of Extension, Defendants argue that the parties and the Monitor
have not made the requisite showing of serious, specific, and ongoing concerns to justify
extending her term until January 15, 2022. [Doc. # 1146.] The Court finds that the Monitor and

CV-90                             CIVIL MINUTES—GENERAL                      Initials of Deputy Clerk KT
Case 2:85-cv-04544-DMG-AGR Document 1147 Filed 07/15/21 Page 2 of 2 Page ID
                                #:43804



                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA
                                  CIVIL MINUTES—GENERAL

Case No.      CV 85-4544-DMG (AGRx)                                            Date     July 15, 2021

Title Jenny L. Flores, et al. v. Merrick B. Garland, et al.                                   Page     2 of 2

Special Expert’s June Interim Report indicated the requisite concerns with case management and
care for unaccompanied minors arising from the recent influx, and the Court has concluded that
these concerns are particularly serious given the ongoing pandemic. See June 29, 2021 Order at
2 [Doc. # 1143]. It may be, however, that by January 15, 2022, neither Defendants’ practices nor
the pandemic will merit the same level of concern. Any issues regarding the extension of
monitoring can be addressed at or around that time. Moreover, because the Monitor’s requested
fees extend into another annual term, it does not appear that her fees necessarily will exceed the
$300,000 annual cap, if one considers the annual term begins in October.1 See Defs.’ Response
at 3, n.1. If Defendants have a specific dispute regarding a bill from the Monitor, however, they
may use the procedure set forth in the Appointment Order. [Doc. # 494 at ¶ C(2).]

        The Court therefore APPROVES the Monitor’s request for a six-month extension of her
term to January 15, 2022, and further ORDERS that:

     1. The “Terms and Extensions” provisions in Paragraph A.3 of the Appointment Order are
         modified such that the Parties and/or the Monitor may file, on or before December 1,
         2021, a Notice describing serious, specific, and ongoing concerns and requesting a
         further extension of the Monitor’s term. On or before December 15, 2021, the parties
         may file a joint response to the Notice of Request for Extension.

    2. Pursuant to Paragraph C.2 of the Appointment Order, the Monitor, Special Expert Dr.
       Wise, and senior aides, with skill and experience comparable to the Monitor, shall be
       compensated at the increased hourly rate of $300.00, while non-senior aides shall be
       compensated at the hourly rate of $125.000.

    3. In no event will the total compensation to the Monitor, Dr. Wise, and their aides exceed
       $175,000.00 for the six-month extension period, exclusive of travel expenses for which
       the Monitor will make special requests.

    4. Except as modified herein, all other aspects of the Appointment Order, and the
       subsequent modifications thereto [Doc. ## 518, 533, 543, 563, 587, 591, 698, 769, 1005,
       1071, 1120], remain in full force and effect.

IT IS SO ORDERED.



        1
          The Court notes that the Monitor graciously declined to invoke her right to the $300 hourly rate at the
beginning of the third year of her term, which would have been in October 2020. See Appointment Order at ¶ C(2).

CV-90                                  CIVIL MINUTES—GENERAL                          Initials of Deputy Clerk KT
